MEMORANDUM**
James John Coppage appeals the 46-month sentence imposed following his guilty plea conviction for bank robbery and aiding and abetting, in violation of 18 U. S.C. § 2113(a) and 18 U.S.C. § 2. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s interpretation of the Sentencing Guidelines and review for clear error the factual findings underlying the sentencing decision. United States v. Parish, 308 F.3d 1025, 1029 (9th Cir.2002). We affirm in part, and dismiss in part.
*762The district court properly granted an upward adjustment of two levels under U.S.S.G. § 2B3.1(b)(l) for taking money from a financial institution because Cop-page pled guilty to bank robbery. See United States v. Shaw, 91 F.3d 86, 88-89 (9th Cir.1996) (indicating that an adjustment under U.S.S.G. § 2B3.1(b)(l) is appropriate if taking property from a financial institution was an object of the offense).
We do not have jurisdiction to review the district court’s discretionary denial of Coppage’s request for a downward departure under U.S.S.G. § 4A1.3 for over-representation of his criminal history. See United States v. Webster, 108 F.3d 1156, 1158 (9th Cir.1997).
AFFIRMED in part, DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.